DETAILED ACTION
Claims 1-5, 9-10, 12-13 of U.S. Application No. 16994657  are presented for examination out of which Independent claim 1 and dependent claim 9 have been amended, and claims 6,7, 8 and 11 are cancelled as per filing on 6/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim objections for claim 1  as per office action dated 4.1.2022 are withdrawn in light of the amendments to claim 1 made per filing dated 6.28.2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Wiersch on 7.13.2022.
	In the claims:
	Claim 12 (Currently amended) The linear vibration motor according to claim 1, wherein an inner side of the first end plate and second end plate are installed with a silicone pad or foam.
Allowable Subject Matter
Claims 1-5, 9-10, 12(examiner amended, see above) 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended independent claim 1 discloses a linear vibration motor, comprising, a housing having an accommodating space, a vibrator disposed in the accommodating space, and a coil fixed in the housing and driving the vibrator to move; the vibrator comprising a magnetic circuit system, the coil is wound on an outside of the magnetic circuit system and is relatively spaced apart from the magnetic circuit system ; the magnetic circuit system comprising a first magnetic steel and a second magnetic steel that are fixedly connected; the first magnetic steel and the second magnetic steel are magnetized in a moving direction of the vibrator, and the first magnetic steel and the second magnetic steel have identical magnetic poles on their sides opposite to each other; wherein the linear vibration motor further comprises a restoring assembly fixed to the housing, the restoring assembly is magnetic steel and magnetizes in a direction perpendicular to a direction in which the vibrator moves; the restoring assembly has a magnetic pole facing the vibrator, the magnetic pole being identical with the magnetic poles on the opposite sides of the first and second magnetic steels, and a magnetic interaction force between the restoring assembly and the magnetic circuit system provides a restoring force for the vibrator; the housing comprises a first end plate and a second end plate that are disposed opposite to each other in the moving direction of the vibrator; an optical axis is installed between the first end plate and the second end plate, the optical axis disposed in the moving direction of the vibrator, the two ends of the optical axis along the moving direction are respectively connected with the first end plate and the second end plate, and the vibrator is sleeved on the optical axis and moves along the optical axis; the vibrator further Page 2 of 8Application No.: 16/994,657 Reply to Notice of April 01, 2022 Attorney Docket No.: 2019A0946US1 comprises a first weight block and a second weight block that are respectively fixed to both ends of the magnetic circuit system; the first weight block and the second weight block are respectively arranged at the ends of the magnetic circuit system close to the first end plate and the second end plate and are separated from the first end plate and the second end plate respectively, the coil is located between the first weight block and the second weight block; a bearing sleeve is sleeved inside the first weight block and second weight block, a bearing is sleeved inside the bearing sleeve; the first weight block and the second weight block slide and cooperate with the optical axis through the bearing; the coil drives the vibrator to strike the first end plate or the second end plate to output a vibration.
Moritake does not disclose all the limitations of amended claim 1. Additionally, amended claim 1 includes limitations from original claims 6, 7, 8, 11 all of which taken as a whole presents a strong case for a patentable invention, specifically applicant’s argument “In this regard, applicants believe that in Moon's disclosure, the mass body 122 vibrates in a direction parallel to the shaft 130 under the interaction of the coil 140 and the magnet 124, and the shaft 130 plays a guiding role in the movement of the mass body 122 to a certain extent. However, the mass body 122 needs an additional support structure 170 to support the shell and provide restoring force through the support structure 170, This is contrary to the original intention of the structure of the application (removing the elastic part). Therefore, those skilled in the art cannot obtain the setting of the shaft that plays both the supporting and guiding roles in the application on the basis of Moon's disclosure” is reasonable.
Therefore, amended claim 1 is allowable.
Claims 2-5, 9-10, 12 (examiner amended, see above) , 13 as they are dependent on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832